Citation Nr: 1224015	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-10 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include anxiety and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which, in pertinent part, granted service connection for anxiety disorder, claimed as PTSD, and assigned a 10 percent disability rating, effective July 31, 2007.  

In a February 2009 decision, a Decision Review Officer (DRO) assigned a 30 percent evaluation for an anxiety disorder, effective July 31, 2007.  The Board notes the Veteran submitted a September 2008 notice of disagreement (NOD) prior to the above grant of increased rating; however, he was advised of this rating and did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Because the 30 percent disability rating is not the maximum benefit available for the claim on appeal, this appeal continues.   

In a March 2009 substantive appeal, via a VA Form 9, the Veteran requested a personal hearing before the Board at the RO, and in May 2009 the Veteran requested a video conference hearing before the Board.  A hearing was scheduled for January 2010, but the Veteran submitted a January 2010 statement, via a VA Form 21-4138, requesting to postpone the hearing.  Subsequently, the Veteran's representative submitted an August 2010 VA Form 21-4138 reporting the Veteran will not attend the scheduled video conference hearing for August 2010 and wished to cancel the hearing request.  The Board finds there is no hearing request pending at this time. 38 C.F.R. § 20.702(e) (2011).    

In a December 2010 decision, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained.

2.  The service-connected acquired psychiatric disorder, to include anxiety and PTSD, is characterized by mild memory loss, intrusive thoughts and recollections, nervousness, nightmares, flashbacks, muscle tension, depressed moods, loss of interest in previously enjoyed activities, agitation and anxiety when in crowds, hypervigilance, exaggerated startled response, increased irritability, sleep impairment, survivor guilt, and avoidance of conversations, news reports, activities, and situations about Iraq and Vietnam.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include anxiety and PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, an August 2007 letter included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

The Board finds that the VCAA notice requirements have been satisfied by the August 2007 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.

The claim on appeal arises from the Veteran's disagreement with the initial 10 percent disability rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has interpreted, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records from August 2000 to August 2008, November 2008 to November 2010, and May 2011, an August 2010 statement from the Veteran's wife, a July 2010 statement from the Veteran, and VA examination reports dated January 2008 and February 2011.  The VA examiners reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board notes that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Disability Rating Legal Criteria 

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV).  

Under the current rating criteria for mental disorders, the service-connected acquired psychiatric disorder is evaluated at 30 percent disabling.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent disability evaluation is assigned with evidence of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  Id.

A 50 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is assigned where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Rating the Service-Connected Acquired Psychiatric Disorder  

The Veteran contends that his service-connected acquired psychiatric disorder, to include anxiety and PTSD, is worse than the current 30 percent rating contemplates.

After a full review of the record, the Board finds that an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include anxiety and PTSD is not warranted for any period.    

Following a review of the claims file and clinical evaluation of the Veteran, the January 2008 VA examiner reported the Veteran displayed a full-ranged affect but appeared anxious, and although the Veteran's intelligence was not formally tested it was estimated to be average based on history, educational achievement, and current language skills.  The Veteran's judgment for hypothetical situations was intact, and insight into current life situation was apparent.  Most recently, the February 2011 VA examiner reported the Veteran exhibited a constricted affect, average intelligence, ability to appropriately interpret proverbs, understood outcomes of behavior, and was unable to provide any examples of effects on motivation due to impulse control or the lack of episodes of violence.  Additionally, VA outpatient treatment records documented the Veteran's blunted affect in March 2008, July 2008, March 2009, March 2010, and August 2010, as well as good insight/judgment in September 2009, March 2010, August 2010, and November 2010.  Thus, the Board finds the evidence of record does not suggest findings of flattened affect, difficulty understanding complex commands, impaired judgment, and disturbances of motivation and mood, to warrant a higher rating during the appeal period.

With regard to symptoms of panic attacks more than once a week and speech, characterized as circumstantial, circumlocutory, or stereotyped, the Board finds the evidence of record does not suggest such symptomatology is associated with the service-connected acquired psychiatric disorder during appeal period.  The Veteran did not describe any panic attacks to the January 2008 VA examiner; however, in the July 2010 statement, the Veteran reported becoming very anxious to the point of panicking when contemplating the idea of leaving his "comfort zone" (place of residence).  At an August 2010 VA outpatient treatment session, the Veteran reported increased panic feelings since moving.  The February 2011 VA examiner stated the Veteran described panic symptoms in a manner that is not consistent with symptoms found in the Diagnostic and Statistical Manual of Mental Disorders (DSM) other than his heart feeling as it is speeding up and having a difficult time being able to concentrate becoming oblivious to everything around him other than "whatever triggered the panic attack."  The Veteran indicated that the described episodes occurred about two times a month.  Additionally, the Veteran's speech was fluent, articulate, and adequate in rate and tone at the January 2008 VA examination, was coherent and soft or whispered at the February 2011 VA examination.  VA outpatient treatment records also documented the Veteran's speech was in normal rate and rhythm in June 2007, spontaneous in March 2008 and March 2009 and coherent and communicative in May 2011. 

Next, with regard to the issues of impaired abstract thinking and any difficulty in establishing and maintaining effective social relationships, the Board finds such symptomatology is not evident by the evidence of record for any period.  March 2008 and March 2009 VA outpatient treatment records indicated the Veteran's abstract ability was intact and he was able to converse in more complex thought processes.  At an October 2006 VA outpatient treatment session, the Veteran reported having a great relationship with family and a solid marriage.  While the Veteran informed the January 2008 VA examiner that he finds it difficult to cope with customary social routines both at home and outside his home and to collaborate with other people in routine settings without easily losing his temper; nonetheless, the VA examiner reported the Veteran relates well to others and has adequate social supports.  He noted the Veteran describes a desire for solitary activities focused on reducing anxiety as opposed to any feelings of profound emotional detachment.  

With regard to the Veteran's memory, March 2008 and March 2009 VA outpatient treatment records indicate his immediate/recent/remote memory was impaired as he was able to detail recent and remote events with difficulty.  However, memory was noted as good in an August 2000 VA outpatient treatment record, the January 2008 VA examiner reported remote and short-term recall memory was intact, and the February 2011 VA examiner reported the memory was normal, to include remote, recent, and immediate.  The Board finds the evidence of record does not indicate the Veteran's degree of memory loss during the appeal period reflects impairment of short-and long-term memory to warrant an initial disability rating in excess of the currently assigned 30 percent.

Lastly, the evidence of record further shows the Veteran's acquired psychiatric disorder symptomatology include: mild memory loss, intrusive thoughts and recollections, nervousness, nightmares, flashbacks, muscle tension, depressed moods, loss of interest in previously enjoyed activities, agitation and anxiety when in crowds, hypervigilance, exaggerated startled response, increased irritability, sleep impairment, survivor guilt, and avoidance of conversations, news reports, activities, and situations about Iraq and Vietnam.  While the Board does not dismiss these findings, such symptoms are already contemplated in the currently assigned 30 percent disability rating for any period.  In fact, the February 2011 VA examiner suggested the currently assigned 30 percent disability rating is appropriate in this case by concluding the Veteran has occasional decrease in work efficiency and there are intermittent periods of inability to perform occupational tasks due to the acquired psychiatric disorder signs and symptoms, but with generally satisfactory functioning (routine behavior, self-care, and conversation).  The examiner explained that the Veteran continues to have episodes of anger and irritability from interruption of his routine and reports difficulty in concentration from time to time in a manner consistent with anxiety.    

The Board further notes that on VA examination in January 2008, the Veteran described no ritualistic behaviors, but the February 2011 VA examiner noted the Veteran has obsessive/ritualistic behavior according to the Veteran reportedly having to visit his elderly mother who has become accustomed to seeing him at a certain time six days a week, and eating and taking a shower at a certain time or else becomes nervous, anxious, and often "grouchy and hateful" towards his wife.  Additionally, at the January 2008 VA examination, the Veteran described angry outbursts that are easily provoked over "little things," as well as chronic loss of impulse control.  The February 2011 VA examiner further noted the Veteran has inappropriate behavior according to the Veteran reportedly becoming upset and irritated towards his wife if his routine gets off track.  

In light of these reported symptoms associated with the disability on appeal, the overall clinical disability picture does not suggest that an initial disability rating in excess of 30 percent is warranted for any period.  In fact, the February 2011 VA examiner opined the Veteran did not have total occupational and social impairment or occupation and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, or mood, due to the service-connected acquired psychiatric disorder symptomatology.  The Board further notes the Veteran's denial during the appeal period of auditory or visual hallucinations, homicidal ideation, suicidal ideation, delusions, psychotic symptoms, as well as objective findings of orientation to time, person, and place, unremarkable thought process, fair impulse control, no problems with activities of daily living, clean and grossly intact grooming and hygiene, and thought processes as goal-directed, logical, and coherent.     

VA outpatient treatment records documented the Veteran's GAF scores of 55 in October 2006 and January 2007, and the January 2008 and February 2011 VA examiners assigned a GAF score of 57.  Scores of 55 and 57 are defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  The Veteran was also assigned a GAF score of 50 in a May 2011 VA outpatient treatment record and of 45 in VA outpatient treatment records dated March 2008, July 2008, March 2009, September 2009, March 2010, August 2010, and November 2010.  Scores of 45 and 50 are defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

While these GAF scores denote symptomatology with regard to the service-connected acquired psychiatric disorder, the Board finds that the Veteran's overall clinical disability picture does not justify assignment of an initial disability rating in excess of 30 percent for the appeal period.  Specifically, the evidentiary record is not illustrative of occupational and social impairment with reduced reliability and productivity due to the acquired psychiatric symptoms, to include from anxiety and PTSD.  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or a GAF score is a factor for consideration and not determinative of the percentage VA disability rating to be assigned.  See also 38 C.F.R. § 4.126(a). 

The Board is aware that the symptoms listed under the 50 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 50 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 50 percent evaluation.  

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an evaluation higher than the 50 percent disability rating currently assigned.

The Board has considered the reported history of symptomatology regarding the service-connected psychiatric disorder by the Veteran and his wife, and acknowledges that they are competent to report such symptoms because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994). They are not, however, competent to identify a specific level of the disability on appeal according to the appropriate diagnostic code.  In this case, such competent evidence concerning the nature and extent of the service-connected acquired psychiatric disorder has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's and his wife's subjective evidence of complaints and increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board notes that neither the Veteran nor the evidence of record raises the issue of a total disability rating based on individual unemployability due to the service-connected acquired psychiatric disorder, to include anxiety and PTSD.  The January 2008 VA examiner noted the Veteran injured his shoulder and was off work from 1995 until 1998, then returned until 2003 and retired on disability because of physical impairments.  A March 2009 VA outpatient treatment record noted the Veteran retired since his rotator cuff injury and surgery, and the surgery was not very successful.  Additionally, the February 2011 VA examiner indicated the Veteran is retired and unemployed due to injury to the shoulder in 1995.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The Board has considered whether referral for an extra-schedular evaluation is warranted for the service-connected acquired psychiatric disorder, to include anxiety and PTSD.  In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

Turning to the first step of the extra-schedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's acquired psychiatric disorder is specifically contemplated by the schedular rating criteria, and no referral for extra-schedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's acquired psychiatric disorder, to include anxiety and PTSD, has manifested mild memory loss, intrusive thoughts and recollections, nervousness, nightmares, flashbacks, muscle tension, depressed moods, loss of interest in previously enjoyed activities, agitation and anxiety when in crowds, hypervigilance, exaggerated startled response, increased irritability, sleep impairment, survivor guilt, and avoidance of conversations, news reports, activities, and situations about Iraq and Vietnam.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. 

The schedular rating criteria specifically include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2011).  Additionally, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's acquired psychiatric disorder, and referral for consideration of an extra-schedular evaluation is not warranted.

As a result, the Board finds that a preponderance of the evidence is against an initial disability rating in excess of 30 percent for the service-connected acquired psychiatric disorder, to include anxiety and PTSD, for any period.  38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include anxiety and PTSD, is denied.  


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


